387 U.S. 425 (1967)
MARKIS
v.
UNITED STATES.
No. 43.
Supreme Court of United States.
Decided May 29, 1967.[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Alfred Belinkie for petitioner in No. 43. W. Paul Flynn for petitioner in No. 64.
Solicitor General Marshall, Assistant Attorney General Vinson, Beatrice Rosenberg and Marshall Tamor Golding for the United States in No. 43. Solicitor General Marshall for the United States in No. 64.
PER CURIAM.
The petitions for writs of certiorari are granted, the judgments vacated and the cases remanded to the United States District Court for the District of Connecticut for a new trial, should the Government seek to prosecute petitioners anew. Nardone v. United States, 302 U.S. 379; Nardone v. United States, 308 U.S. 338.
NOTES
[*]  Together with No. 64, Moretti v. United States, also on petition for writ of certiorari to the same court.